PER CURIAM.
We reverse the “Order on Defendant’s Motion For Attorney’s Fees and Costs” which was entered below after dismissal of the main action for lack of prosecution. The order for attorney’s fees based upon section 57.105, Florida Statutes, recited “that there is a complete and total lack of a justiciable issue....” Finding no record support for this holding we reverse the award in its entirety. Thus disposing of the case, we do not reach the additional points on appeal.
REVERSED and REMANDED.
HERSEY, C.J., and ANSTEAD and STONE, JJ., concur.